Citation Nr: 1638702	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-21 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 9, 1982, to August 5, 1982.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2015, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In July 2015, the Board remanded this matter for further development and the case has been returned for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied the Veteran's claim for a chronic back disability.  The Veteran was notified in September 1996 but did not appeal this decision or submit new and material evidence within one year.  

2.  In an October 2008 rating decision, the RO declined to reopen the Veteran's claim for service connection for a chronic back disability.  The Veteran was notified in October 2008 but did not appeal this determination or not submit new and material evidence within one year.  

3.  Evidence received since October 2008, when viewed in conjunction with all the evidence of record, raises a reasonable possibility of substantiating the claim of service connection for a back disability.   


CONCLUSIONS OF LAW

1.  The September 1996 decision that denied the Veteran's claim for service connection for a chronic back disability is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  The October 2008 decision that declined to reopen the Veteran's claim for service connection a chronic back disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  New and material evidence has been received sufficient to reopen the claim of service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening the claim of service connection for a back disability, which represents a complete grant of the benefits sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015). 

Although the RO has reopened the previously denied claim for service connection for a back disability, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for a back disability has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

In a September 1996 rating decision, the RO denied service connection for a chronic back disability finding that such a disability did not occur in nor was caused by service.  The Veteran was informed of that decision, and he did not file a timely appeal or submit new and material evidence.  Accordingly, the Board finds that the September 1996 rating decision is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

In an October 2008 rating decision, the RO declined to reopen the Veteran's claim as there was no new and material evidence submitted showing his back disability was related to service.  The Veteran was informed of that decision, and he did not file a timely appeal or submit new and material evidence.  Accordingly, the Board finds that the October 2008 rating decision is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).
The claim of entitlement to service connection for a back disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in February 2010.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the October 2008 rating decision the evidence included service treatment records showing treatment for low back pain on June 19, 1982 (the Board observes that in its September 1996 rating decision, the RO indicated that the complaints of low back pain were noted on June 19, 1992) and in July 1982.  The record also included post-service medical records showing treatment for the back. 

To reopen the claim, the new evidence must show that the Veteran's back disability is related to service.  

Evidence received since the October 2008 rating decision includes numerous post-service medical records reflecting treatment for the back in conjunction with multiple accidents at work.  In various documents, including his February 1996 application for benefits from the Social Security Administration (SSA), the Veteran placed onset of his back problems in 1992.  The additional evidence includes the Veteran's March 2015 testimony before the undersigned that he injured his spine during an obstacle course in basic training, he treated it right after, and he has had persistent problems ever since.   See Hearing Transcript, page 14.  

The Board finds that there is sufficient evidence to reopen the claim for service connection for a back disability.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen claims has been met.  The Veteran is competent and credible with regard to the onset and continuity of his back symptoms. Therefore, with additional VA development, there is a reasonable possibility of substantiating the claim for service connection for a back disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the appeal is granted. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a back disability is granted.


REMAND

As noted above, the Veteran contends that the onset of his back disability was in service and that he has had problems ever since.  Service treatment records show that in June and July 1982, the Veteran was treated for low back pain.  Post-service treatment records, as well as the Veteran's application for SSA benefits, are replete with notations of back injury after service, most notably starting around 1991.  As the Veteran is competent with regard to the onset and continuity of his back disability, he should be afforded an examination to determine the nature and etiology of any current back disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current back disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record, specifically his contention that he has had back problems ever since service.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current back disability is causally or etiologically related to service, specifically the complaints of back pain in June and July 1982 noted herein.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
	
3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


